      Case 4:20-cv-05640-YGR Document 573 Filed 05/03/21 Page 1 of 3



 1 PATRICK HAMMON (255047)
   McMANIS FAULKNER
 2 a Professional Corporation
   50 West San Fernando Street, 10th Floor
 3 San Jose, California 95113
   Telephone:     (408) 279-8700
 4 Facsimile:     (408) 279-3244
   Email:         phammon@mcmanislaw.com
 5
   Attorneys for Non-Party,
 6 ROBLOX INC.

 7

 8                            UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                    OAKLAND DIVISION
11

12   EPIC GAMES, INC.                            Case No.: 4:20-cv-05640-YGR
13                Plaintiff, Counter-Defendant   NON-PARTY ROBLOX INC.’S
                                                 ADMINISTRATIVE MOTION TO
14        vs.                                    PARTIALLY SEAL WRITTEN DIRECT
                                                 TESTIMONY
15   APPLE INC.
16                Defendant, Counterclaimant
                                                 Judge: Hon. Yvonne Gonzalez Rogers
17

18

19

20

21

22

23

24

25

26

27

28
                                             1
     NON-PARTY ROBLOX INC.’S ADMINISTRATIVE MOTION PARTIALLY SEAL WRITTEN DIRECT
     TESTIMONY; Case No.: 4:20-cv-05640-YGR
      Case 4:20-cv-05640-YGR Document 573 Filed 05/03/21 Page 2 of 3



 1          Pursuant to Local Civil Rules 7-11 and 79-5 and to the Administrative Motions to Seal
 2   submitted by Epic Games, Inc. and Apple Inc. (Dkt. 509 and 489 respectively), non-party
 3   Roblox Corporation (“Roblox”) hereby seeks an Order permitting Figure 5 of the Written Direct
 4   Testimony of Lorin M. Hitt (“Figure 5”) to remain under seal.
 5          Figure 5 is a pie chart reflecting data contained in Apple Inc.’s Exhibit DX-3879 (“DX-
 6   3879”). Roblox moved to seal DX-3879 (the “First Administrative Motion,” Dkt. 525) on the
 7   grounds that the DX-3879 contains highly sensitive, confidential, competitively valuable
 8   information about active users of the Roblox platform, information that Roblox expends
 9   significant effort to keep confidential. This Court granted Roblox’s motion to seal DX-3879.
10   Dkt. 547. Since Figure 5 represents visually the data from DX-3879 that the Court has already
11   ordered sealed, Figure 5 should also remain under seal.
12          As described in the First Administrative Motion and the Declaration of Hans Gunawan in
13   support of that motion (Dkt. 525, Attachment #1 and reattached to this Motion) Roblox does not
14   share information relating to its active users with any third parties unless they are bound by a
15   written confidentiality agreement. Roblox would likely suffer competitive harm were this
16   information to be made public. The disclosure of user information would provide actionable
17   intelligence to competitors who could use it to focus their efforts on particular distribution
18   platforms in order to gain a competitive advantage over Roblox. In order to prevent precisely
19   such anticipated competitive harm, the above information was designated as CONFIDENTIAL
20   or HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, pursuant to the Stipulated and
21 Amended Protective Order dated January 21, 2021 (the “Protective Order”) (Dkt. No. 274),

22 when Roblox produced DX-3879 to Apple in response to its subpoena to Roblox in this

23 litigation.

24          Courts of this circuit have repeatedly held that “the common law right of inspection
25 [bows] before the power of a court to ensure that its records are not used… as sources of

26 business information that might harm a litigant’s competitive standing.” FTC v. Qualcomm Inc.,

27 2019 U.S. Dist. LEXIS 1289 at *14-15 (N.D. Cal. Jan 3, 2019) (quoting In re Elec. Arts, Inc.,

28
                                              2
      NON-PARTY ROBLOX INC.’S ADMINISTRATIVE MOTION PARTIALLY SEAL WRITTEN DIRECT
      TESTIMONY; Case No.: 4:20-cv-05640-YGR
      Case 4:20-cv-05640-YGR Document 573 Filed 05/03/21 Page 3 of 3



 1   298 F. App’x 568, 569 (9th Cir. 2008)). Just so here, the court should ensure “that its records are
 2   not used as a source of business information that” would harm Roblox’s competitive standing.
 3          Roblox has established that the information contained in Figure 5 is sealable and should
 4   remain redacted when Figure 5 is used at trial and if it is referenced in any pre- or post-trial
 5   briefing. Accordingly, Roblox respectfully requests that the Court grant its motion to permit
 6   Figure 5 to remain under seal.
 7
                                                        McMANIS FAULKNER
 8   DATED: May 3, 2021
 9
                                                        /s/ Patrick Hammon
10                                                      PATRICK HAMMON
11                                                      Attorneys for Non-Party,
                                                        ROBLOX INC
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              3
      NON-PARTY ROBLOX INC.’S ADMINISTRATIVE MOTION PARTIALLY SEAL WRITTEN DIRECT
      TESTIMONY; Case No.: 4:20-cv-05640-YGR
